Citation Nr: 1014807	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  09-08 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an effective date earlier than March 21, 2008 
for service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the RO, 
which granted service connection for PTSD with an effective 
date of March 21, 2008.  

An issue of clear and unmistakable error (CUE) has been 
generally raised by the Veteran.  Absent specific assertions 
of error, the Board must refer it back to the RO for 
clarification.  

Additionally, to the extent that the action taken hereinbelow 
is favorable to the Veteran, the Board would point out that 
any specific assertion of CUE in a prior decision can be 
pursued at a later date in the appropriate forum.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991); see also Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) (earlier effective date 
claims and CUE are "different, mutually exclusive routes to 
the goal of determining an effective date").  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The RO denied the Veteran's request to reopen the claim 
of service connection for a psychiatric condition in a June 
2004 rating decision; he was notified of this action in 
writing, but did not enter a timely Notice of Disagreement 
(NOD) as to that matter.  

2.  VA is shown to have known of a communication dated on 
December 2, 2006 suggesting that the Veteran had submitted a 
petition to reopen his previously denied claim of service 
connection for PTSD on June 22, 2006, but failed to address 
this information in assigning an effective date in this case.  


CONCLUSION OF LAW

An effective date of June 22, 2006, the date on which the 
Veteran first applied to reopen his claim following the June 
2004 rating decision, is assignable for the grant of service 
connection for PTSD by operation of law.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.156, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an effective date earlier than 
March 21, 2008, is warranted for the grant of service 
connection for PTSD.  

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  

The provisions of 38 C.F.R. § 3.155 provide that any 
communication or action indicating an intent to apply for one 
or more VA benefits may be considered an informal claim.  
Such an informal claim must identify the benefit sought.  38 
C.F.R. § 3.1(p) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999).  

In original claims of service connection, the effective date 
is the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  

In cases where the evidence is received after the final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).  

Retroactive effective dates are allowed, however, in the 
context of a new law or liberalizing issue in certain 
circumstances, but no more than one year earlier than the 
date of the claim.  See 38 U.S.C.A. § 5110(g) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.114(a), 3.400(p) (2008).

In this case, the RO set an effective date of March 21, 2008 
marking the grant o service connection for PTSD.  This date 
corresponds to when the Veteran's reopened claim was 
received.  However, there is other information provided by 
the Veteran that reflects that he may have applied to reopen 
his claim at an earlier date.  

In a letter dated on December 2, 2006 and mailed to the 
Veteran's address of record, another RO stated that he was 
being contacted in connection with a claim filed on June 22, 
2006.  

This communication requested information pertaining to a 
service connection for PTSD and identified a VA file number 
different from the Veteran's number consistent with his 
service in the Korean conflict.  The identified number was 
consistent with one of a veteran of the Vietnam era.  

While the basis for the confusion is not clear from the 
record, the Veteran also has provided copies of other 
documents apparently prepared in 2007 that are applicable to 
his claim of service connection for PTSD.  These include 
medical statements from a psychiatrists identified as the 
director of a PTSD clinical team at VA who indicated that the 
Veteran was suffering from PTSD due to his combat experiences 
in Korea.  The dates of the documents suggest that they were 
prepared in connection with an effort by the Veteran to 
reopen his previously denied claim.  

Following the most recent rating decision issued by the RO in 
November 2004, the Veteran is not shown to have filed a 
timely appeal from that decision.  However, other information 
provided to the Veteran tends to suggest that he had filed an 
earlier petition to reopen his claim that had been mishandled 
by VA.  

Because the RO did not fully address these additional records 
in assigning an effective date for the grant of service 
connection for PTSD, any unexplained facts or confusion 
resulting therefrom must be interpreted in the Veteran's 
favor.  

Hence, in resolving all reasonable doubt in the Veteran's 
favor, the Board finds that VA was put on notice of an 
initial petition to reopen the previously denied claim of 
service-connection for PTSD that was received on June 22, 
2006 and took misleading action in connection with that 
application that worked to the detriment of the Veteran.  

Accordingly, on this record, an effective date of June 22, 
2006 for the grant of service connection for PTSD is not 
warranted.  


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In this case, the earliest possible date permitted by the 
effective date regulations based on a reopened claim has been 
granted, so that an earlier effective date is not legally 
possible.  Where a claim cannot be substantiated because 
there is no legal basis for the claim, or because undisputed 
facts render the claimant ineligible for the claimed benefit, 
VA is not required to meet the duty to assist a claimant.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law is dispositive, the claim must be denied due to a lack of 
legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.  



ORDER

An effective date of January 22, 2006 for the award of 
service connection for PTSD is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


